TJOFLAT, Circuit Judge,
specially concurring:
I.
I concur in the result reached by the majority, but I would reach that result by way of a different route. The majority holds that the defendants in this case are immune from damages, and therefore does not reach the merits of the plaintiff’s claim. I would find it unnecessary even to reach the immunity question. In my opinion, the defendants cannot be deemed, under the undisputed facts of this case, to have caused the injury alleged by the plaintiff. Because the crucial element of causation is absent, no liability under 42 U.S.C. § 1983 (1982) can run against the defendants.
I begin with a brief review of the facts. Samuel Jones owed Preuit & Mauldin (P & M) a debt arising from P & M’s repair work on three of Jones’ cotton pickers. The debt went unpaid, and P & M’s manager retained an attorney, David L. Martin, to collect on the debt. Alabama law gives equipment repairers like P & M a mechanic’s lien against equipment upon which they make repairs. The attorney accordingly brought three actions to foreclose P & M’s liens on Jones’ three cotton pickers. At the *1330same time, the attorney prepared applications under Ala.Code § 35-11-111 (1975) for three writs of attachment, one for each of the cotton pickers, and presented the applications to a state circuit court judge. The judge directed the issuance of the writs, and the sheriff seized the cotton pickers. Subsequently, the same judge entered a default judgment against Jones in the foreclosure actions.
It is the procedure the circuit court judge followed in issuing the writs of attachment that Jones alleges deprived him of his fourteenth amendment right to due process. His suit for damages under section 1983, however, was brought not against the judge who issued the writs of attachment. Nor was it brought against the attorney who filed the applications for the writs. Rather, it was brought against P & M, two of its principals, and one of its employees,1 whose involvement in the matter was limited to retaining an attorney for the purpose of finding a way to collect on the debt owed by Jones.
I will for the sake of argument make two assumptions. First, I will assume that the procedure used to effect the attachments was infirm on due process grounds. Second, I will assume that the circuit court judge who issued the writs performed a purely ministerial act. I make the second assumption only because it is not clear from the record exactly what the judge did, aside from ordering the clerk to issue the writs. If he exercised independent judicial discretion in entering the order, a serious question would arise as to whether his involvement in the matter broke the causal link between the attorney’s application for the writs and the ultimate seizure of the cotton pickers.2 But I will assume that what the circuit court judge did was purely ministerial, and that the chain of causation between the attorney’s application for the writs and the seizure of the cotton pickers therefore remained unbroken. Even with these two assumptions, I would hold that, under the undisputed facts of this case, no section 1983 liability can run against the defendants.
The language of section 1983 “plainly requires proof of an affirmative causal connection” between the actions taken by the defendant and the constitutional deprivation.3 Williams v. Bennett, 689 F.2d 1370, 1380 (11th Cir.1982), cert. denied, 464 U.S. 932, 104 S.Ct. 335, 78 L.Ed.2d 305 (1983); see also Monell v. Department of Social Servs., 436 U.S. 658, 694, 98 S.Ct. 2018, 2037, 56 L.Ed.2d 611 (1978). In Monroe v. Pape, 365 U.S. 167,187, 81 S.Ct. 473, 484, 5 L.Ed.2d 492 (1961), the Supreme Court stated that section 1983 “should be read against the background of tort liability that makes a man responsible for the natural consequences of his actions.” Accordingly, we must apply common law principles of *1331causation to determine whether the defendants in this case can be held liable under section 1983.
The common law analogy to the constitutional tort involved in this case is the tort of malicious prosecution, which is used as a remedy for wrongful attachment. See W. Keeton, D. Dobbs, R. Keeton & D. Owen, Prosser & Keeton on the Law of Torts § 120, at 890 & n. 14 (5th ed. 1984). Common law courts have almost universally held that the defendant in such an action may raise, as a complete defense, his reliance on an attorney’s advice in instituting the allegedly malicious prosecution. Id. at 878, 894. That rule is essentially a statement about causation: if a layperson elicits the aid of an attorney in achieving a general legal end, and the attorney directs the client along a particular legal avenue which ultimately results in injury to a third party, the client himself will not be held to have caused the third party’s injury. Rather, the common law recognizes that the client quite justifiably relied on the attorney’s advice.
In this case, the district court expressly stated that “undisputed evidence” showed that the defendants “relied upon their attorney, who prepared all of the papers and determined the steps to be followed” [with respect to the attachments]. Jones v. Preuit & Mauldin, 634 F.Supp. 1520, 1528 (N.D.Ala.1986). Indeed, Edward Mauldin and Leonard Preuit Mauldin4 “were completely unaware that the attachments were being sought.” Id. In light of these facts, and in light of the common law principles of causation that we must apply, I fail to see how the defendants can possibly be deemed to have caused the injury allegedly suffered by Jones. The defendants are in the same position as the defendant in a common law action for malicious prosecution who relied on the advice of an attorney.5 If anyone caused Jones to suffer injury, it was either P & M’s attorney or the circuit court judge who issued the writs.6 Thus, I would hold that Jones’ section 1983 claim against the defendants necessarily fails because, under the undisputed facts of this case, Jones cannot establish the crucial element of causation.7
*1332II.
As I stated above, were I writing for the majority I would find it unnecessary to reach the immunity issue. In my opinion, that issue becomes relevant only if we assume that both the judge8 and P & M’s attorney played purely ministerial roles in the application for and the issuance of the writs of attachment. As I have noted, the undisputed evidence in this case shows that the attorney did not play a ministerial role.9 Yet one would have to assume that he did before one could sensibly ask whether the defendants are entitled to assert a good faith defense. For unless we assume that they, and not their attorney, “called the shots” in applying for the writs of attachment, it makes no sense to ask whether “their conduct ... violate[d] clearly established statutory or constitutional rights of which a reasonable person would have known.” 10
If in fact P & M’s attorney had played only a ministerial role, with the result that the defendants could legally be held to have caused the plaintiff’s alleged injury, I would be willing to hold along with the majority that the defendants can assert a qualified immunity defense. Before extending official immunity law in this manner, however, I think that we should clarify the nature of our undertaking.
It seems to me that immunity law must derive from one of three possible sources: the Constitution, section 1983 itself, or the inherent power of federal courts to fashion remedies for constitutional wrongs. The first possibility can be ruled out at the outset: the Supreme Court has specifically stated that immunity law is not rooted in the Constitution. See Butz v. Economou, 438 U.S. 478, 497, 98 S.Ct. 2894, 2906, 57 L.Ed.2d 895 (1978).11 The second possibility seems attractive; by employing a fiction, one might say that immunity law is statutorily rooted in that Congress, when it passed the Civil Rights Act of 1871, intended to incorporate all immunities then recognized at common law. Indeed, this statutory interpretation of immunity law is apparently the interpretation embraced by the Supreme Court in various pronouncements on the subject. See, e.g., Owen v. City of Independence, 445 U.S. 622, 638, 100 S.Ct. 1398, 1409, 63 L.Ed.2d 673 (1980). My review of all the case law, however, compels me to conclude that the third source — the federal courts’ inherent power to fashion just remedies for constitutional wrongs — is the source that ultimately shapes the contours of immunity law.
*1333For analytical purposes, it is useful to begin by examining the development of immunity law in .Bivens-type cases, where the suit for money damages is a direct claim under the Constitution. In Bivens v. Six Unknown Named Agents, 403 U.S. 388, 91 S.Ct. 1999, 29 L.Ed.2d 619 (1971), the plaintiff alleged that federal agents had violated his fourth amendment rights, and that he was entitled to monetary damages for the injury he suffered. Of course, Bivens could not travel under section 1983, because the federal agents had not acted “under color of” state law; instead, he brought his claim for monetary relief directly under the fourth amendment.
The Supreme Court held that 28 U.S.C. § 1331 (1982), the statute that grants federal question jurisdiction, provided the district court not only the authority to entertain Bivens’ suit, see Bell v. Hood, 327 U.S. 678, 66 S.Ct. 773, 90 L.Ed. 999 (1946), but also the authority to fashion an appropriate remedy to vindicate the constitutional wrong alleged. In the words of the Court, “where legal rights have been invaded, and a federal statute provides for a general right to sue for such invasion, federal courts may use any available remedy to make good the wrong done.” Bivens, 403 U.S. at 396, 91 S.Ct. at 2004 (emphasis added). The Court then decided that money damages were an appropriate remedy for the injury suffered by Bivens, given that “[historically, damages have been regarded as the ordinary remedy for an invasion of personal interests in liberty.” Id. at 395, 91 S.Ct. at 2004.
In essence, federal courts in Bivens cases “make the kind of remedial determination that is appropriate for a common-law tribunal.” Bush v. Lucas, 462 U.S. 367, 378, 103 S.Ct. 2404, 2411, 76 L.Ed.2d 648 (1983). Congress may provide for an alternative remedy, thus indicating its intent that the courts’ inherent remedial power should not be exercised. Id. Absent an indication of that sort, however, and absent “special factors counselling hesitation,” see, e.g., Chappell v. Wallace, 462 U.S. 296, 103 S.Ct. 2362, 76 L.Ed.2d 586 (1983), a federal court in a Bivens case will exercise its inherent power to fashion remedies for constitutional wrongs.12 In meeting that task, “the range of policy considerations [the courts] may take into account is at least as broad as the range of those a legislature would consider with respect to an expressed] statutory authorization of a traditional remedy.” Bivens, 403 U.S. at 407, 91 S.Ct. at 2010 (Harlan, J., concurring).
The recognition of official immunities in Bivens cases should be viewed as nothing more than one aspect of this species of remedial determination by federal courts. In deciding how the remedy in a Bivens case should be influenced by the application of official immunity doctrines, the Supreme Court has attempted to accommodate competing values, balancing the values served by vindicating constitutional rights through the award of money damages against the societal costs that result from holding the particular defendant liable for such damages. See, e.g., Harlow v. Fitzgerald, 457 U.S. 800, 814-15, 102 S.Ct. 2727, 2736, 73 L.Ed.2d 396 (1982). The Supreme Court has specifically acknowledged that “the law of privilege as a defense to damages actions against officers of Government has ‘in large part been of judicial making.’ ” Butz v. Economou, 438 *1334U.S. 478, 501-02, 98 S.Ct. 2894, 2908, 57 L.Ed.2d 895 (1978).
It is against this background that immunity law in the section 1983 context should be analyzed.13 As in the Bivens context, Congress has said nothing in the section 1983 context about immunities. Presumably, federal courts are to fill the vacuum themselves, just as they do with respect to immunity law in Bivens cases. Thus, when the Supreme Court says that Congress did not intend to abrogate all common law immunities when it enacted section 1983, see, e.g., Procunier v. Navarette, 434 U.S. 555, 561, 98 S.Ct. 855, 859, 55 L.Ed.2d 24 (1978), I interpret the Court to be saying that federal courts remain free, as they are in the Bivens context, to apply their inherent remedial powers to fashion a body of immunity law that justly accommodates competing interests.14
I perceive no other way to explain satisfactorily the case law concerning section 1983 immunities. As noted above, one might say that immunity law is strictly statutorily based; the statutory argument would be that when Congress passed the Civil Rights Act of 1871, it intended to incorporate those immunities then recognized at common law. Under that analysis, however, fairness concerns would never enter the picture — our task would be limited to a mechanical determination of the state of immunity law in 1871. Surely the Supreme Court’s pronouncements, viewed in their entirety, have not suggested such a restrictive approach.15 In my opinion, the Court looks at historical antecedents not because there is something magical about immunity law circa 1871, but because what we call a “legal tradition” often develops precisely because the rule of law at the root of the tradition furthers societal val*1335ues that we continue to find compelling today.16 The Supreme Court’s pronouncements on immunities law in the section 1983 context, I submit, show an interest not in slavishly following common law immunity doctrines,17 but in preserving the balance of interests that those doctrines struck.
The point I wish to make is simply that the development of immunity law in the section 1983 context should ultimately be viewed as the result of the same kind of remedial decisionmaking that federal courts perform in Bivens cases. Federal courts have inherent power to fashion remedies for constitutional violations,18 and they have an obligation to make those remedies fair — fair not only from the perspective of the aggrieved party, but also from the perspective of the defendant and society as a whole. As the Supreme Court has observed, Scheuer v. Rhodes, 416 U.S. 232, 240, 94 S.Ct. 1683, 1688, 40 L.Ed.2d 90 (1974) (footnote omitted).
official immunity apparently rested, in its genesis, on two mutually dependent rationales: (1) the injustice, particularly in the absence of bad faith, of subjecting to liability an officer who is required, by the legal obligations of his position, to exercise discretion; (2) the danger that the threat of such liability would deter his willingness to execute his office with the decisiveness and the judgment required by the public good.
In developing immunities, then, we necessarily engage in what is principally a policy determination. In my view, the policy determination the majority reaches in this case is a well considered one, and I would therefore concur in it.

. Jones filed suit against P & M, Edward Maul-din (both in his individual capacity and in his capacity as executor of Leonard Preuit's estate), and Leonard Preuit Mauldin. Edward Mauldin is a partner of P & M, as was Leonard Preuit. Leonard Preuit Mauldin is an employee of P & M.


. In Lugar v. Edmondson Oil Co., 457 U.S. 922, 102 S.Ct. 2744, 73 L.Ed.2d 482 (1982), the Supreme Court held that private actors who invoked a presumptively valid attachment statute were "state actors” liable to suit under section 1983. In Lugar, the official who authorized the writ of attachment was the clerk of the court, not a judge exercising independent judicial discretion. Where, as in Lugar, the issuance of the writ of attachment is a purely ministerial exercise, the private party invoking the procedure effectively steps into the shoes of the state. Such is not the case when issuance of the writ is the result of an exercise of independent judicial discretion. To hold otherwise would be to hold that any time a private party invokes the judicial process to settle a private dispute, that party is potentially liable under section 1983 for any error that the presiding judge may commit. Surely neither the framers of the Constitution nor the drafters of section 1983 intended to create that kind of disincentive to the use of judicial processes.


.Section 1983 provides that
[ejvery person who, under color of any statute, ordinance, regulation, custom, or usage, of any State or Territory or the District of Columbia, subjects, or causes to be subjected, any citizen of the United States or other person within the jurisdiction thereof to the deprivation of any rights, privileges, or immunities secured by the Constitution and laws, shall be liable to the party injured in an action at law, suit in equity, or other proper proceeding for redress....
(Emphasis added.)


. See supra note 1.


. Applying the common law analogy, causation would run to the defendants only if the attorney played a purely ministerial, i.e., passive, role in conducting the litigation. The undisputed facts of this case show that P & M’s attorney clearly did not play that kind of role.


. The result I propose is consistent with our precedent regarding respondeat superior liability in section 1983 cases. It is accepted doctrine that one cannot be held liable under section 1983 on a respondeat superior basis. See Polk County v. Dodson, 454 U.S. 312, 325, 102 S.Ct. 445, 453, 70 L.Ed.2d 509 (1981); Rogers v. Evans, 792 F.2d 1052, 1058 (11th Cir.1986). The defendants here merely informed the attorney that they desired to collect on the debt owed by Jones, and left it to the attorney to use his expertise in deciding how best to go about achieving that end.
Even if the defendants had specifically told the attorney to apply for the writs of attachment, I would still conclude that they could not be deemed to have caused the injury Jones allegedly suffered. The attorney, on whose expertise a layperson justifiably relies, is ultimately responsible for the particular legal path employed to achieve the client’s stated goals. Cf. Model Rules of Professional Conduct Rule 2.1 (1983) (in representing client, lawyer shall exercise independent professional judgment): id. Rule 1.2(d) (lawyer shall not counsel client to engage in illegal conduct).


.In his dissenting opinion, Judge Johnson states that the Supreme Court in Lugar v. Edmondson Oil Co., 457 U.S. 922, 102 S.Ct. 2744, 73 L.Ed.2d 482 (1982), rejected the argument that I have put forth in this section. Post at 1347 n. 9 (Johnson, J., dissenting). Judge Johnson misstates my argument to the extent he depicts me as saying that a private party who invokes a defective attachment procedure can never be deemed to cause constitutional injury. This is not what I have said at all — that position is obviously foreclosed by Lugar. My argument is that the private party’s reliance on an attorney in invoking the attachment procedure can, in some cases, break the causal link between the private party’s actions and the constitutional injury.
To the extent Judge Johnson is addressing the argument I have actually made, I fail to see the basis for his statement that the Lugar Court implicitly rejected that argument. The only explanation Judge Johnson gives for his statement is a reference to Justice Powell’s dissenting opinion in Lugar. It is true that Justice Powell mentions that the private party in Lugar had proceeded through an attorney in invoking the attachment procedure. Lugar, 457 U.S. at 946, 102 S.Ct. at 2758 (Powell, J., dissenting). However, I see no suggestion in either Justice Pow*1332ell's dissenting opinion or in Justice White’s majority opinion that the district court in that case, like the district court here, made a finding as to precisely what role the attorney played. As I have indicated, my analysis would not apply where the attorney played a passive or purely ministerial role. See supra note 5. It may very well be that the attorney in Lugar played such a role; the point is that we simply do not know. Since the Lugar majority does not mention the issue, even tangentially, we must assume that the parties did not raise it. Surely we cannot be foreclosed by Lugar from considering an issue that was not before the Court.
Contrary to Judge Johnson’s suggestion, the Lugar Court did not hold that traditional section 1983 notions of causation are inapplicable in the case where a private party invokes an attachment procedure. Indeed, the Court’s conclusion that such a party may be deemed a “state actor” for purposes of section 1983 liability is essentially a statement about causation. See Lugar, 457 U.S. at 937, 102 S.Ct. at 2754 (one may be a state actor "because he is a state official, because he acted together with or has obtained significant aid from state officials, or because his conduct is otherwise chargeable to the State”). The issue I address in this opinion is an issue that the Supreme Court simply did not address in Lugar: under what circumstances may this causal relationship be broken? As I have stated, see supra note 6, I believe that my resolution of this issue on the facts of this case is wholly consistent with our precedent and the Supreme Court’s precedent regarding causation analysis in the section 1983 context.


. See supra note 2 and accompanying text.


. See supra note 5 and accompanying text.


. Otherwise, we would be asking whether merely eliciting the aid of an attorney violates an adversary’s constitutional rights. I hardly think that it does.


. The recognition of absolute immunity for the President of the United States may be viewed as an exception to this general observation. See Nixon v. Fitzgerald, 457 U.S. 731, 102 S.Ct. 2690, 73 L.Ed.2d 349 (1982) (relying heavily on separation of powers analysis).


. The existence of this general power is illustrated by the wide range of nonstatutory remedies that have been recognized over the years as means for redressing violations of the Constitution by state and federal officials. See, e.g., United States v. Lee, 106 U.S. 196, 1 S.Ct. 240, 27 L.Ed. 171 (1882) (ejectment action against federal officials to enforce fifth amendment takings clause); Wiley v. Sinkler, 179 U.S. 58, 64-65, 21 S.Ct. 17, 20, 45 L.Ed. 84 (1900) (damages action against state official for denying plaintiffs right to vote in federal election); Ex parte Young, 209 U.S. 123, 28 S.Ct. 441, 52 L.Ed. 714 (1908) (in-junctive relief against state official for violation of fourteenth amendment); Weeks v. United States, 232 U.S. 383, 398, 34 S.Ct. 341, 346, 58 L.Ed. 652 (1914) (exclusion in federal criminal case of evidence seized in violation of fourth amendment); Jacobs v. United States, 290 U.S. 13, 16, 54 S.Ct. 26, 27, 78 L.Ed. 142 (1933) (damages action under fifth amendment takings clause); Swann v. Charlotte-Mecklenburg Bd. of Educ., 402 U.S. 1, 15-16, 91 S.Ct. 1267, 1275-76, 28 L.Ed.2d 554 (1971) (busing as remedy for unconstitutional segregation in public schools).


. The Supreme Court has held that a variety of state officials are immune from damages under section 1983. See Tenney v. Brandhove, 341 U.S. 367, 71 S.Ct. 783, 95 L.Ed. 1019 (1951) (absolute immunity for legislators); Pierson v. Ray, 386 U.S. 547, 87 S.Ct. 1213, 18 L.Ed.2d 288 (1967) (absolute immunity forjudges and qualified immunity for police officers); Scheuer v. Rhodes, 416 U.S. 232, 94 S.Ct. 1683, 40 L.Ed.2d 90 (1974) (qualified immunity for state governor, president of state university, and officers and members of state National Guard); Wood v. Strickland, 420 U.S. 308, 95 S.Ct. 992, 43 L.Ed.2d 214 (1975) (qualified immunity for local school administrators and school board members); O'Connor v. Donaldson, 422 U.S. 563, 95 S.Ct. 2486, 45 L.Ed.2d 396 (1975) (qualified immunity for superintendent of state hospital); Imbler v. Pachtman, 424 U.S. 409, 96 S.Ct. 984, 47 L.Ed.2d 128 (1976) (absolute immunity for prosecutors); Briscoe v. LaHue, 460 U.S. 325, 103 S.Ct. 1108, 75 L.Ed.2d 96 (1983) (absolute immunity for witnesses); cf. Owen v. City of Independence, 445 U.S. 622, 100 S.Ct. 1398, 63 L.Ed.2d 673 (1980) (no immunity for municipality based on the good faith of its officers); Tower v. Glover, 467 U.S. 914, 104 S.Ct. 2820, 81 L.Ed.2d 758 (1984) (no immunity for state public defenders from liability for intentional misconduct).


. It is noteworthy in this regard that the immunities recognized in Bivens cases are coextensive with the immunities recognized in section 1983 cases. See Butz v. Economou, 438 U.S. 478, 98 S.Ct. 2894, 57 L.Ed.2d 895 (1978).


. In some cases, the Supreme Court does seem to be strongly embracing a restrictive approach based on the fiction that section 1983 incorporates common law immunities existing in 1871. See, e.g., Tower v. Glover, 467 U.S. 914, 920-23, 104 S.Ct. 2820, 2825-26, 81 L.Ed.2d 758 (1984). In fact, the Court frequently repeats the statement that the question of immunities is "one essentially of statutory construction.” Wood v. Strickland, 420 U.S. 308, 316, 95 S.Ct. 992, 998, 43 L.Ed.2d 214 (1975). However, even in cases where the Court finds no common law antecedent existing in 1871, it goes on to inquire whether post-1871 common law cases embrace the immunity at issue. See Tower, 467 U.S. at 922, 104 S.Ct. at 2825 (finding no 1871 precedent for holding public defenders immune for intentional misconduct, but then discussing whether any modern common law jurisdiction has embraced such an immunity). In Imbler v. Pachtman, 424 U.S. 409, 96 S.Ct. 984, 47 L.Ed.2d 128 (1976), the Court recognized absolute immunity for state prosecutors, even though the "first American case” to address the general issue of prosecutorial immunity to suit was an Indiana case decided in 1896. See id. at 421, 96 S.Ct. at 990. The Court has acknowledged that “in general our cases have followed a 'functional' approach to immunity law.” Harlow v. Fitzgerald, 457 U.S. 800, 810, 102 S.Ct. 2727, 2734, 73 L.Ed.2d 396 (1982); see also Wood, 420 U.S. at 318, 95 S.Ct. at 999 ("strong public-policy reasons,” as well as common law tradition, support according a qualified immunity to public school administrators). If immunity law is strictly statutory in the sense that it derives from section 1983, how do we explain the Supreme Court's holding, see supra note 14, that Bivens immunities and section 1983 immunities are coextensive?


.In discussing general principles of damages under section 1983, the Supreme Court in Carey v. Piphus, 435 U.S. 247, 98 S.Ct. 1042, 55 L.Ed.2d 252 (1978), observed that
over the centuries the common law of torts has developed a set of rules to implement the principle that a person should be compensated fairly for injuries caused by the violation of his legal rights. These rules, defining the elements of damages and the prerequisites for their recovery, provide the appropriate starting point for the inquiry under § 1983 as well.
Id. at 257-58, 98 S.Ct. at 1049. In a footnote to this passage, the Court noted that it "has looked to the common law of torts in a similar fashion in constructing immunities under § 1983.” Id. at 258 n. 13, 98 S.Ct. at 1049 n. 13. Consistent with the notion that the common law provides the "appropriate starting point” with respect to immunities, the Court has been unwilling to recognize a given immunity where it can identify no common law antecedent. See, e.g., Tower v. Glover, 467 U.S. 914, 104 S.Ct. 2820, 81 L.Ed.2d 758 (1984).


. Cf. Anderson v. Creighton, — U.S. —, 107 S.Ct. 3034, 3041, 97 L.Ed.2d 523 (1987) ("Although it is true that we have observed that our determinations as to the scope of official immunity are made in the light of the ‘common law tradition,’ we have never suggested that the precise contours of official immunity can and should be slavishly derived from the often arcane rules of the common law.”) (citation omitted).


. See supra note 12 and accompanying text.